Citation Nr: 0733925	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  91-56 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Christopher A. Somers, Esq.







WITNESSES AT HEARING ON APPEAL

The appellant and a friend



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
October 1945.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

The appellant testified before the Board in December 1987.  
The Board issued a decision in February 1989 denying service 
connection for the cause of the veteran's death.  

Thereafter, the Board issued a decision in February 2006 that 
reopened the claim and remanded the issue back to the RO for 
further development.  

The appellant requested a hearing at the Board's offices in 
Washington, D.C., but a scheduled hearing in January 2004 was 
postponed at her request, and in April 2004 she submitted a 
writing withdrawing her request for hearing.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran died on April [redacted], 1986, due to cardiomyopathy 
due to or as a consequence of rheumatic heart disease; 
silicosis is listed on the death certificate as a significant 
contributing condition.  

3.  The veteran had no disabilities adjudicated as service 
connected at the time of his death.  

4.  The veteran is shown to have had rheumatic fever prior to 
military service and symptoms of related rheumatic heart 
disease after discharge from service until his death.  

5.  The preexisting rheumatic fever is shown as likely as not 
to have undergone an increase in severity beyond natural 
progress during the veteran's period of service.  



CONCLUSION OF LAW

By extending the benefit of doubt to the appellant, the 
veteran's preexisting rheumatic heart disease was aggravated 
by active service and contributed substantially or materially 
in producing his death.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5105A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e), 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken hereinbelow, the 
Board finds that all notification and development action 
needed to render a fair decision on the issue of service 
connection for a depressive disorder has been accomplished.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for disability (or death) that is proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the reasons below 
that a disability of service origin caused or contributed 
substantially or materially to cause the veteran's death.  

The veteran died on April [redacted], 1986.  The death certificate 
shows the immediate cause of death as cardiomyopathy, due to 
or as a consequence of rheumatic heart disease.  The death 
certificate notes silicosis as a significant condition 
contributing to the death but not related to the immediate 
cause of death.  

At the time of his death the veteran had no service-connected 
disabilities.  The veteran applied for service connection for 
a heart condition and a lung condition in October 1985, but 
that claim had not been adjudicated at the time of his death.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-4 (Fed. Cir. 
1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994), Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997).  

The appellant contends that the veteran's death was caused by 
inhalation of smoke and/or asbestos during military service.  
Alternatively, she asserts that the veteran had rheumatic 
fever prior to service that was aggravated by military 
service.  

The veteran's service medical records (SMR) are not of 
record.  Correspondence from the National Personnel Records 
Center (NPRC) asserts that those records were presumably 
destroyed in a fire at that facility.  

The appellant has produced a military form letter (IM Form 
No. 1473 SC-M) showing that the veteran applied for 
disability benefits on October 5, 1945, one day prior to 
discharge from service, at the Indiantown Gap Military 
Reservation.  The nature of the disability or disabilities 
claimed at that time is not shown.  

In regard to the issue of rheumatic heart condition prior to 
service, the file contains lay statements from the veteran's 
brother had his two sisters, all filed in 1987 and all 
attesting that the veteran had rheumatic fever in the late 
1920's, when he was 8 to 10 years old, and that the veteran's 
parents had a "tough time" raising him thereafter.  

The appellant testified before the Board in December 1987 
that she met the veteran in 1948 at which time he was already 
ill with a rheumatic heart, and that the veteran was 
continually ill with such condition until his death.

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).   
In this case, the Board notes that the lay evidence cited 
above was offered to demonstrate chronicity of symptoms.  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303  (2007).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Espiritu v. Derwinski, 2 Vet. App. 494-495 (1992) 
(lay person may provide eyewitness account of medical 
symptoms).  

The Board accordingly finds that the lay evidence cited above 
is competent evidence of symptoms before and after military 
service.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The decision of the Board promulgated in February 1989 noted 
that it was unfortunate that the veteran's service medical 
records are not available for review in regard to the 
progress of the pre-service rheumatic fever, but as there is 
no post-service documentation of heart disease until the 
early 1970's (heart and lung disease attributable to 
silicosis) the claim could not be granted.  

However, symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  Savage, 10 Vet. 
App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  Further, although the Board may weigh the absence 
if contemporaneous medical evidence against the lay evidence 
in determining credibility, the Board cannot determine that 
lay evidence lacks credibility  merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board accordingly finds that the lay statements cited 
above are both competent and credible regarding chronicity of 
the veteran's symptoms.  

The Board referred the file to a Veterans Health 
Administration (VHA) physician for review in 2005 requesting 
an opinion in regard to the likely etiology of the veteran's 
disease.  The reviewer stated that he did not believe 
military service directly caused the veteran's cardiac 
disease, but that "it [was] certainly possible that the 
physical effort involved in military service aggravated his 
underlying cardiac condition."  

Aggravation of a pre-existing injury may not be conceded 
where the disability underwent no increase in severity during 
service, on the basis of all the medical evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. §1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  

In this case, the absence of service medical records or post-
service medical records prior to 1970 makes it impossible to 
determine whether there was a permanent aggravation of the 
preexisting rheumatic heart disease during military service.  
The medical opinion of the VHA reviewer is accordingly 
accepted as evidence that such aggravation was likely to have 
occurred.  

In summary, there is competent lay evidence that the veteran 
had a rheumatic condition prior to service and competent 
medical evidence that the preexisting condition was 
aggravated by military service.  

There is competent lay evidence that the veteran had 
continued rheumatic symptoms until his death, and the death 
certificate lists rheumatic heart disease as the underlying 
cause of death.  

Based on the evidence, the Board finds that aggravation of 
the veteran's preexisting rheumatic heart disorder during 
military service likely caused or materially contributed to 
his death.

In adjudicating this claim, the Board has favorably applied 
the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).    



ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


